Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umetsu et al. (WO2017038375A1) in view of Nagate et al. (2008/0291405).
Regarding claim 1, Umetsu discloses a method of controlling a projector comprising: 
detecting whether a human is present or absent between a projection surface and the projector (s40); 
emitting, by the projector, a first sound when it is detected that the human is present (s40); 
determining whether or not detecting that the human is present continues during a first period having a first time length from a time point when it is detected that the human is present after it is detected that the human is absent (s70, s80); 
projecting, by the projector, a second projection image not including the first image on the projection surface when it is determined that the detecting that the human is present does not continue (s90); and
controlling the projector to make an amount of exhaust heat when projecting the first projection image smaller than an amount of the exhaust heat when projecting the second projection image (the projector produces less heat when projects a smaller image than a larger image since projector processes less data in the former than the latter). 
Umetsu does not disclose projecting, by the projector, a first projection image including a first image on the projection surface when it is determined that the detecting that the human is present continues as claimed.  Instead, Umetsu employs an audio warning message (s60) to inform the intruder that he/she is in front of the projector.
Nagate, from the similar field of endeavor, teaches the scheme of display a warning message to warn the intruders not to be stay in front of the projector (s140, 150, Fig. 4a and 4b).  
The audible warning message in Umetsu and the visual warning message in Nagate have the similar effect, which is to warn the intruder to stay off the projection area.  In view of the similarities, one of ordinary skill in the art would have recognized that they are interchangeable with each other.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the audio warning scheme of Umetsu with the visual warning scheme of Nagate so that the intruder could be warned visually.  This a imperative alternative if the intruder is hearing impaired.  
Regarding claim 3, Umetsu discloses wherein the first time length is set in accordance with an operation by a user to the projector.  That is, the timing step s70 in Umetsu is inherently user programmable.  
Regarding claim 4, Umetsu wherein controlling the first sound based on at least one of a state whether or not the projector is projecting an image and a duration of the detecting that the human is present continues (s70 and s80).
Regarding claim 5, Umetsu discloses wherein the projector includes a light source (30), and when the detecting is started during the light source is put off (s10-s50), the light source is not put on when the it is detected that the human is present (s60-s80).
Regarding claim 6, Umetsu discloses wherein putting the light source on when it is detected that the39 human is absent after it is detected that the human is present (s90).
Regarding claim 7, Nagate discloses wherein the projector includes a light source, and when it is detected that the human is absent after it is detected that the human is present, controlling a light intensity of the light source during a second period having second time length from a time point when it is detected that the human is absent after it is detected that the human is present to be lower than a normal light intensity of the light source (s140).
Regarding claim 9, Umetsu discloses wherein when an instruction of projecting no projection image on the projection surface is received, the detecting is stopped until the instruction is canceled (As illustrated in FIG. 3, in the irradiation control process A, first, the image acquisition unit 11 of the control unit 10 performs an irradiation request, for example, an operation of pressing a button provided on the remote control of the video projection device 1 or a user's voice).  
Regarding claim 10, Umetsu discloses wherein the projector includes an operation button configured to be operated by a user, and when it is detected that the operation button was operated, the detecting is stopped (As illustrated in FIG. 3, in the irradiation control process A, first, the image acquisition unit 11 of the control unit 10 performs an irradiation request, for example, an operation of pressing a button provided on the remote control of the video projection device 1 or a user's voice).
Regarding claim 11, see rejection to claim 1.

3.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umetsu et al. (WO2017038375A1) in view of Nagate et al. (2008/0291405), further in view of Takashi (JP2014163954A).
Regarding claim 2, Nagate does not disclose that the first image is disposed at a position which does not38 overlap the human.  Takashi, from the similar field of endeavor, teaches a projector to project an image to be correctly visible even in a case of being blocked by an obstacle (note abstract and Fig. 3).  Hence, knowing that the intruder can block the displayed warning message in Nagate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Takashi into Nagate so that the warning message could be clearly displayed to the intruder without blocking by the intruder.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.  
 	The amendments to claims 1 and 11 are still met by Umetsu.  As stated in the rejection above, the heat generated by the projector is inherently smaller for a small image than a large image.  This is the fact because a large image require more energy to process than a small image assuming the both images has the same view.  Thus, Umetsu still meets the broadly claimed invention, and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422